Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 1 of 27




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  RC FL-SHOPPES AT 104, LLC; KONING
  RESTAURANTS INTERNATIONAL,
  L.C.; HAMMOCKS GRILL, INC.; ARIEL
  RODRIGUEZ CORP.; WINN-DIXIE
  STORES, INC.; SUBWAY AT 104
  SHOPPES LLC; and C&C AMAYA
  INVESTMENTS, INC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues RC FL-SHOPPES AT 104, LLC;

  KONING RESTAURANTS INTERNATIONAL, L.C.; HAMMOCKS GRILL, INC.; ARIEL

  RODRIGUEZ CORP.; WINN-DIXIE STORES, INC.; SUBWAY AT 104 SHOPPES LLC; and

  C&C AMAYA INVESTMENTS, INC (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 2 of 27




  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.      Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.      At all times material, Defendant, RC FL-SHOPPES AT 104, LLC, owned and

  operated a commercial retail center located at 14601 SW 104th Street, Miami, Florida 33186

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

         6.      At all times material, Defendant, RC FL-SHOPPES AT 104, LLC, was and is a

  Foreign Limited Liability Company, organized under the laws of the State of Delaware, with its

  principal place of business in Jacksonville, Florida.

         7.      At     all   times     material,       Defendant,   KONING        RESTAURANTS

  INTERNATIONAL, L.C., owned and operated a commercial restaurant at 14601 SW 104th

  Street. Miami, Florida 33186 (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade County, Florida.

  Defendant, KONING RESTAURANTS INTERNATIONAL, L.C., holds itself out of the public

  as “Pizza Hut #031945.”

         8.      At     all   times     material,       Defendant,   KONING        RESTAURANTS

  INTERNATIONAL, L.C., was and is a Florida Limited Liability Company, organized under the

  laws of the State of Florida, with its principal place of business in Miramar, Florida.

         9.      At all times material, Defendant, HAMMOCKS GRILL, INC., owned and

  operated a retail restaurant business at 14601 SW 104th Street. Miami, Florida 33186 (hereinafter


                                                    2
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 3 of 27




  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, HAMMOCKS GRILL, INC., holds

  itself out to the public as “Hammocks Grill.”

         10.     At all times material, Defendant, HAMMOCKS GRILL, INC., was and is a Florida

  Profit Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         11.     At all times material, Defendant, ARIEL RODRIGUEZ CORP., owned and

  operated a bakery and café business at 14601 SW 104th Street. Miami, Florida 33186 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, ARIEL RODRIGUEZ CORP., holds

  itself out to the public as “Soca Bakery.”

         12.     At all times material, Defendant, ARIEL RODRIGUEZ CORP., was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

         13.     At all times material, Defendant, WINN-DIXIE STORES, INC., owned and

  operated a commercial grocery store at 14601 SW 104th Street. Miami, Florida 33186 (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, WINN-DIXIE STORES, INC.,

  holds itself out to the public as “Fresco y Mas #287.”

         14.     At all times material, Defendant, WINN-DIXIE STORES, INC., was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Jacksonville, Florida.


                                                   3
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 4 of 27




         15.     At all times material, Defendant, SUBWAY AT 104 SHOPPES LLC, owned and

  operated a commercial restaurant business at 14601 SW 104th Street. Miami, Florida 33186

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, SUBWAY AT 104

  SHOPPES LLC, holds itself out to the public as “Subway.”

         16.     At all times material, Defendant, SUBWAY AT 104 SHOPPES LLC, was and is

  a Florida Limited Liability Company, organized under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

         17.     At all times material, Defendant, C&C AMAYA INVESTMENTS, INC, owned

  and operated a commercial restaurant business at 14601 SW 104th Street. Miami, Florida 33186

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, C&C AMAYA

  INVESTMENTS, INC, holds itself out to the public as “Macitas Restaurant.”

         18.     At all times material, Defendant, C&C AMAYA INVESTMENTS, INC, was and

  is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

  principal place of business in Miami, Florida.

         19.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.




                                                   4
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 5 of 27




                                       FACTUAL ALLEGATIONS

         20.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         21.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         22.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         23.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         24.     Defendant, RC FL-SHOPPES AT 104, LLC, owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         25.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         26.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about February 25, 2021 and March 31,


                                                    5
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 6 of 27




  2021 encountering multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately three (3) miles from his residence, and is

  near other businesses and restaurants he frequents as a patron. He plans to return to the

  Commercial Property and the businesses located within the Commercial Property within two (2)

  months of the filing of this Complaint, specifically on May 8, 2021.

         27.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on May 8, 2021.

         28.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         29.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and


                                                   6
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 7 of 27




  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

          30.    Defendants, RC FL-SHOPPES AT 104, LLC; KONING RESTAURANTS

  INTERNATIONAL, L.C.; HAMMOCKS GRILL, INC.; ARIEL RODRIGUEZ CORP.; WINN-

  DIXIE STORES, INC.; SUBWAY AT 104 SHOPPES LLC; and C&C AMAYA

  INVESTMENTS, INC, own and/or operate a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants,

  RC FL-SHOPPES AT 104, LLC; KONING RESTAURANTS INTERNATIONAL, L.C.;

  HAMMOCKS GRILL, INC.; ARIEL RODRIGUEZ CORP.; WINN-DIXIE STORES, INC.;

  SUBWAY AT 104 SHOPPES LLC; and C&C AMAYA INVESTMENTS, INC, are responsible

  for complying with the obligations of the ADA. The place of public accommodation that

  Defendants, RC FL-SHOPPES AT 104, LLC; KONING RESTAURANTS INTERNATIONAL,

  L.C.; HAMMOCKS GRILL, INC.; ARIEL RODRIGUEZ CORP.; WINN-DIXIE STORES, INC.;

  SUBWAY AT 104 SHOPPES LLC; and C&C AMAYA INVESTMENTS, INC, own and operate

  the Commercial Property Business located at 14601 SW 104th Street, Miami, Florida 33186.

          31.    Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VII of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination


                                                  7
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 8 of 27




  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         32.     Defendant, RC FL-SHOPPES AT 104, LLC, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  VII.

         33.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through VII of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.


                                                  8
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 9 of 27




           34.     Defendants have discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the Commercial Property, and businesses located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS
                               AS TO RC FL-SHOPPES AT 104, LLC

           35.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    34 above as though fully set forth herein.

           36.     Defendant, RC FL-SHOPPES AT 104, has discriminated, and continues to

    discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

    facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

    gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

    visit to the Commercial Property, include but are not limited to, the following:

       A. Parking

  i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

                                                     9
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 10 of 27




   i.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

        Violation: There are inaccessible routes from the public sidewalk and transportation stop.

        These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

        ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

        Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

        4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iii.   The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

        thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

        entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 iv.    The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

        Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

        4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.




                                                      10
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 11 of 27




                                COUNT II – ADA VIOLATIONS
                 AS TO RC FL-SHOPPES AT 104, LLC and KONING RESTAURANTS
                                  INTERNATIONAL, L.C.

              36.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       34 above as though fully set forth herein.

              37.     Defendants, RC FL-SHOPPES AT 104, LLC; KONING RESTAURANTS

       INTERNATIONAL, L.C., have discriminated, and continues to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Commercial

       Property, include but are not limited to, the following:

          A. Public Restrooms

   i.     There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-

          compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

          and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.     The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

          the required location. Violation: The grab bars do not comply with the requirements prescribed

          in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iv.      The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear
                                                          11
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 12 of 27




       floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

                            COUNT III – ADA VIOLATIONS
             AS TO RC FL-SHOPPES AT 104, LLC and HAMMOCKS GRILL, INC.

           38.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    34 above as though fully set forth herein.

           39.     Defendants, RC FL-SHOPPES AT 104, LLC and HAMMOCKS GRILL, INC.,

    have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

       A. Access to Goods and Services

  i.   The plaintiff could not utilize the dining counter, as it is mounted too high. Violation: There

       are dining counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of

       the ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

       B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

                                                    12
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 13 of 27




        door without assistance, as they require tight grasping. Violation: The restroom door has non-

        compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

        and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iii.   The plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance was not provided due to the location of a trashcan. Violation: The restroom door

        does not provide the required latch side clearance due to a lack of maintenance violating

        Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 iv.    The plaintiff could not use the lavatories outside the toilet compartment without assistance, as

        the required knee and toe clearance is not provided. Violation: There are lavatories in public

        restrooms without the required clearances provided outside the accessible toilet compartment,

        violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Sections

        213.3.4, 306, and 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff could not use the lavatory faucets outside the accessible toilet compartment

        without assistance, as they require a tight grasp and twist to operate. Violation: Compliant

        faucets are not provided at the lavatories outside the accessible toilet compartment violating

        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 213.3.4, 309.4, and 606.4 of the 2010

        ADA Standards, whose resolution is readily achievable.

 vi.    The plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5


                                                     13
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 14 of 27




        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The plaintiff had difficulty using the locking mechanism on the toilet compartment door

        without assistance, as it requires tight grasping. Violation: The toilet compartment door has

        non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

        the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

        is readily achievable.

viii.   The plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required knee/toe clearances

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

  x.    The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls

        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.    The plaintiff could not transfer to the toilet in the accessible toilet compartment without

        assistance, as the rear grab bar is missing and the side grab bar is not the required length.

        Violation: The grab bars in the accessible toilet compartment do not comply with the


                                                     14
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 15 of 27




          requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5 and 609 of the

          2010 ADA Standards, whose resolution is readily achievable.

xii.      The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

xiii.     The plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                              COUNT IV – ADA VIOLATIONS
               AS TO RC FL-SHOPPES AT 104, LLC and ARIEL RODRIGUEZ CORP.

              40.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       34 above as though fully set forth herein.

              41.     Defendants, RC FL-SHOPPES AT 104, LLC and ARIEL RODRIGUEZ CORP.,

       have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

       failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

       Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

       violations that Plaintiff encountered during his visit to the Commercial Property, include but are

       not limited to, the following:

          A. Access to Goods and Services

   i.     The plaintiff could not utilize the dining counter, as it is mounted too high. Violation: There

                                                       15
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 16 of 27




        are dining counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of

        the ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

        B. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

        than 12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

        2010 ADA Standards, whose resolution is readily achievable.


                                                     16
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 17 of 27




 vi.      The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

          at the required location. Violation: The toilet paper dispenser is not mounted in accordance

          with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                              COUNT V – ADA VIOLATIONS
               AS TO RC FL-SHOPPES AT 104, LLC and WINN-DIXIE STORES, INC.

              42.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       34 above as though fully set forth herein.

              43.     Defendants, RC FL-SHOPPES AT 104, LLC and WINN-DIXIE STORES, INC.,

       have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

       failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

       Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

       violations that Plaintiff encountered during his visit to the Commercial Property, include but are

       not limited to, the following:

          A. Access to Goods and Services

  i.      The plaintiff could not use the sales counters without assistance, as they are mounted too

          high. Violation: There are sales counters at the facility in excess of 36” high, violating

          Section 7.2(1) of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose

          resolution is readily achievable.

          B. Public Restrooms

  i.      The plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

                                                       17
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 18 of 27




        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The plaintiff could not use the lavatory outside the accessible toilet compartment without

        assistance, as the required knee clearance is not provided. Violation: There are lavatories

        outside the accessible toilet compartment that don’t provide the required clearances violating

        Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4, 306.3, & 606.2 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iii.   The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

        than 12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iv.    The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the clear

        floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted

        at a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 vi.    The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the


                                                      18
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 19 of 27




          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

vii.      The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

                              COUNT VI – ADA VIOLATIONS
             AS TO RC FL-SHOPPES AT 104, LLC and SUBWAY AT 104 SHOPPES LLC

              44.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       34 above as though fully set forth herein.

              45.     Defendants, RC FL-SHOPPES AT 104, LLC and SUBWAY AT 104 SHOPPES

       LLC, have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

       by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

       Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

       violations that Plaintiff encountered during his visit to the Commercial Property, include but are

       not limited to, the following:

          A. Public Restrooms

  i.      The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

          ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ii.      The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

                                                        19
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 20 of 27




        wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iii.   The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing,

        and the side grab bar is not the required length. Violation: The grab bars do not comply with

        the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Sections 604.5

        & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff could not transfer to the toilet without assistance, as a urinal is within the required

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG and 604.3 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 vi.    The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-

        compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

        and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet paper dispenser is not mounted in accordance

        with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA


                                                       20
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 21 of 27




       Standards, whose resolution is readily achievable.

                         COUNT VII – ADA VIOLATIONS
        AS TO RC FL-SHOPPES AT 104, LLC and C&C AMAYA INVESTMENTS, INC

           46.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    34 above as though fully set forth herein.

           47.     Defendants,    RC    FL-SHOPPES         AT    104,    LLC    and    C&C      AMAYA

    INVESTMENTS, INC, have discriminated, and continues to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

       A. Access to Goods and Services

  i.   The plaintiff could not use the sales counters without assistance, as they are mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

       of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The plaintiff could not utilize the dining counter, as it is mounted too high. Violation: There

       are dining counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of

       the ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

       B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

                                                     21
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 22 of 27




        whose resolution is readily achievable.

 ii.    The plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating

        Section 4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 iv.    The plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

  v.    The plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing. Violation: The accessible toilet compartment door does not provide the

        features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

        ADA Standards, whose resolution is readily achievable.

 vi.    The plaintiff had difficulty using the door handle on the accessible toilet compartment door

        without assistance, as it is mounted too high. Violation: The accessible toilet compartment

        door has non-compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.17.5 of

        the ADAAG and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is


                                                     22
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 23 of 27




        readily achievable.

vii.    The plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the

        required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

        the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

        Violation: There are dispensers provided for public use in the restroom, with controls outside

        the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

        309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.    The plaintiff had difficulty using the toilet paper due to the roll not being located within a

        dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

        with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

xii.    The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not

        mounted at the required height. Violation: The grab bars in the accessible toilet compartment


                                                    23
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 24 of 27




        do not comply with the requirements prescribed in Sections 4.17.6 of the ADAAG and Section

        609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

xiii.   The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

           48.     The discriminatory violations described in Counts I through VII are not an

    exclusive list of the Defendants’ ADA violations.          Plaintiff requests an inspection of the

    Defendants’ places of public accommodation in order to photograph and measure all of the

    discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

    timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

    by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

    ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

    Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

    with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

    remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

    representatives pursuant to Federal Rule of Civil Procedure 34.

           49.     The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,


                                                      24
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 25 of 27




   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

           50.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           51.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.


                                                      25
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 26 of 27




          52.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          53.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          54.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 14601 SW 104th Street.

   Miami, Florida 33186, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all


                                                    26
Case 1:21-cv-21245-KMW Document 1 Entered on FLSD Docket 04/01/2021 Page 27 of 27




   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


      Dated: March 31, 2021.

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 S.W. 74th Court
                                                       Miami, Florida 33155
                                                       Telephone: (305) 553-3464
                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                       By: ___/s/_Anthony J. Perez________
                                                              ANTHONY J. PEREZ
                                                              Florida Bar No.: 535451
                                                              BEVERLY VIRUES
                                                              Florida Bar No.: 123713




                                                    27
